                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                       *
                                    *
     v.                             *      CRIM. NO. 20-1071
                                    *
Sheronda Washington                 *
                                    *
                                  *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                  FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

1) Current COVID-19 pandemic; 2) To permit the Government to obtain a resolution of the case; and
3) Consent of Defendant and Defendant's desire to proceed at this time.


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:   May 19, 2021
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
